Citation Nr: 0919797	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-21 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence was received to reopen 
the Veteran's claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1969 and from January 1975 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) that denied service connection for PTSD.  
While the Veteran also initially appealed the RO's denial of 
service connection for degenerative joint disease of his 
right and left knees, service connection for arthritis of the 
knees was granted in a May 2005 decision hence this claim is 
not before the Board.  The appealed issue of an increased 
rating for tinnitus was withdrawn by the Veteran and so the 
Board has no jurisdiction of this issue.

The Veteran's claim for service connection for PTSD was the 
subject of a previous decision.  The Board has a legal duty 
to address the "new and material evidence" requirement set 
forth in 38 C.F.R. § 3.156(a).  The Board is statutorily 
bound not to consider the merits of the case unless new and 
material evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  
See also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993), Barnett v. Brown, 8 Vet. App. 1, 4 (1995). 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied in a July 1994 letter from the RO.  The 
Veteran claimed that he experienced unspecified "traumatic 
events" during his service as a combat engineer in Vietnam 
but failed to provide any additional information about these 
alleged experiences.  The Veteran was notified of this 
decision and his appellate rights, but did not perfect a 
timely appeal.

2.  The evidence received since the July 1994 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection 
for PTSD.

3.  The currently diagnosed PTSD is not shown to be due to an 
incident or event that took place during the Veteran's 
service.  The evidence does not show that the Veteran engaged 
in combat with the enemy.  No claimed stressors can be 
verified.  
There is no evidence that the Veteran has PTSD that was 
caused by an incident that took place during his service.  


CONCLUSIONS OF LAW

1.  The RO's July 1994 decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.302, 20.1103 (2008). 
 
2.  New and material evidence has been received to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 
 
3.  PTSD is not due to disease or injury that was incurred in 
or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. 

The Board acknowledges that, where the Veteran's application 
is to reopen a previously denied service connection claim, VA 
must notify the claimant of the evidence and information that 
is necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for 
the benefit sought.   See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  The notification letter must describe what 
evidence would be sufficient to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the prior denial.  

In this case, the Veteran was sent a letter in May 2004, 
prior to the initial RO decision on his claim for service 
connection for PTSD, which notified him of his and VA's 
respective duties for obtaining evidence in support of his 
claim for service connection for PTSD.  This letter also met 
the requirements set forth in Kent.  It explained the new and 
material evidence requirement, informed the Veteran that he 
was required to submit evidence of an in-service stressor in 
order for his claim to be reopened, and notified him of the 
general requirements to establish service connection for a 
claimed disability, including PTSD.  In any event, the 
Veteran's claim is considered reopened, so that any 
notification error regarding the evidence necessary to reopen 
the claim is harmless.  

The Board is aware of the Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

In this case, a letter dated in March 2006 adequately 
explained how VA assigns disability ratings and effective 
dates.  The Veteran's claim for service connection for PTSD 
was subsequently readjudicated in a Supplemental Statement of 
the Case (SSOC) dated in February 2007.  Thus, the 
requirements of Dingess were satisfied.  

For the above reasons, the Board finds that VA met its 
obligations to provide proper VCAA notice to the Veteran.  

With respect to the duty to assist, the claims file contains 
evidence including VA treatment records, service treatment 
records, service personnel records, and statements by the 
Veteran.  

To date, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
diagnosed PTSD.  In this case, however, the Veteran did not 
present credible evidence that any alleged in service 
stressor occurred.  Thus, there is no reasonable possibility 
that a VA examination would result in findings favorable to 
the Veteran.  Accordingly, the Board finds that an etiology 
opinion is not necessary.  See, e.g.,  Wells v. Principi,  
326 F.3d 1381, 1384 (Fed. Cir. 2003).  See also 38 U.S.C.A. § 
5103A(d).  

The Board therefore finds that the VA satisfied its duty to 
assist.   

II. New and Material Evidence

In a July 1994 letter, the RO denied service connection for 
PTSD.  The evidence considered at that time included the 
Veteran's service medical records and DD214.  The Veteran was 
sent a letter that requested him to identify his in-service 
stressor. The Veteran failed to respond to this request.  The 
Veteran's DD214 did not show that he received any combat 
awards for his Vietnam service.  The evidence in the claims 
file was insufficient to demonstrate that the Veteran was 
exposed to a stressful event during his service.  His claim 
was therefore denied.  His lack of cooperation resulted in 
the claim being abandoned.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence received since July 1994 includes VA treatment 
records showing that the Veteran has been diagnosed with 
PTSD.  Service personnel records were also received.  In 
addition, the Veteran provided information about the 
stressful events that he alleges that he experienced in 
service.  In a statement dated in April 2004, the Veteran 
stated that he was assigned to the 595th  Light Equipment 
Engineers in Vietnam from March 1968 to December 1969.  He 
stated that he was fired on many times while working an air 
compressor.  He also stated that he was used as a gunner on 3/4 
trucks while delivering supplies and was exposed to combat.  
The Veteran also completed a PTSD questionnaire concerning 
his alleged in service stressors.  He claimed that in April 
or May 1968, in the vicinity of "Bear Cut [sic]", he helped 
recover bodies from a broken down truck.  He also claimed 
that in approximately November 1968, in or around "My Tho 
[sic]", he was riding in a truck that struck a land mine and 
he was blown out of the truck.  The Veteran also claimed that 
in July or August 1969, he helped clean up a hospital in Cam 
Ranh Bay that had been attacked by enemy soldiers.  In a 
February 2007, the Veteran stated that he participated in 
firefights, mortar and rocket attacks, and ambushes while he 
was in Vietnam and saw many soldiers get killed and injured.  

This evidence is new, since it was neither considered, nor 
cumulative of evidence that was considered, in connection 
with the July 1994 rating decision.  It is material because 
it raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for PTSD.  Having 
reopened the Veteran's claim, the Board finds that 
adjudication on the merits is warranted.  The Board may 
proceed to merits adjudication as the RO has provided notice 
an opportunity to be heard on the merits, and the appellant 
and his representative have had an opportunity to make 
arguments on the merits.  Therefore, there is no prejudice in 
proceeding to the merits.

III.  Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Furthermore, if the Veteran's PTSD claim is based on an in 
service personal assault, evidence from sources other than 
the Veteran's service records may corroborate the Veteran's 
account of the incident.  38 C.F.R. 3.304(f)(4). VA will not 
deny a PTSD claim based on such an assault without first 
advising the Veteran that evidence from other sources or 
evidence of behavioral changes may constitute credible 
supporting evidence and allowing him the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Id.

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

In this case, service treatment records do not show 
complaints or findings indicative of PTSD during any period 
of active service. 

The Veteran's service records likewise do not establish that 
he engaged in combat with the enemy.  The Veteran's record of 
service shows that he served in Vietnam from May 1, 1968 to 
December 9, 1969.  His principal duty is listed as crawler 
tractor operator.  The Joint Services Records Research Center 
(JSRRC) verified that the Veteran reported for duty with the 
595th Engineer Company on May 12, 1968 with a military 
occupational specialty (MOS) of heavy construction equipment 
operator.  His DD214 from that period of service shows that 
he was discharged from that same unit.  The Veteran does not 
have any combat related decorations.  While his record of 
service shows that he participated in several campaigns, this 
is insufficient to show that he actually engaged in combat 
with the enemy.  Moreover, while the Veteran was granted 
combat related special compensation (CRSC), the Board notes 
that the service department's finding that the Veteran met 
the criteria for CRSC does not establish that he participated 
in combat with the enemy.  The criteria for CRSC do not 
require a Veteran to have actually engaged in combat.  The 
Veteran has asserted that he was seeking combat awards by way 
of record correction, but no pertinent evidence has been 
supported.  Moreover, he has contended that he has "5 
campaign bronze stars."  This is not confirmed by any 
objective data currently before the Board.

Therefore, service connection for PTSD may not be granted 
absent corroboration of an in service stressor.  However, in 
this case, the Veteran's stressors were not able to be 
corroborated.

The Board reviewed the Veteran's service treatment records 
and the personnel records contained in the claims file.  
These records do not corroborate the stressful events claimed 
by the Veteran.  For example, while the Veteran claimed that 
he was blown off the back of a truck in approximately 
November 1968, there is no record that the Veteran received 
any medical treatment for injuries consistent with such an 
explosion.  The only medical treatment the Veteran received 
in November 1968 was for a rash.  While the Veteran told a 
medical provider in January 1979 that he was exposed to loud 
noises, including a mine blast, while he was in Vietnam, this 
was more than 10 years after the claimed stressful incident.  
Moreover, the note states only that the Veteran claimed to 
have been exposed to noise from a mine blast, not that he 
reported being blown off of a truck.  There was also no 
evidence that the Veteran recovered dead bodies from a truck 
or cleaned up a hospital in Camh Ranh Bay.  

In response to a request from VA, JSRRC replied that "the 
incidents listed by [the Veteran] as his stressors are not 
documented."  It appears that the RO provided incorrect 
dates of the Veteran's service in Vietnam to JSRRC, listing 
the Veteran's Vietnam service as having occurred between 
April 1968 and July 1968 rather than as extending from May 
1968 to December 1969.  Despite this error, it nonetheless 
appears that RO correctly identified to JSRRC the approximate 
dates that the Veteran provided for his stressors, which 
extended through August 1969. The JSRRC reviewed operational 
reports of the 1st Logistics Command for the period extending 
through October 1969, thus covering the relevant time period 
of the Veteran's alleged stressors.  The JSSRC noted that 
there were no casualties from the Veteran's unit during the 
relevant time period; the only casualties occurred prior to 
the Veteran's arrival in Vietnam.  There was one attack on 
Camh Ranh Bay in August 1968, which resulted in one wounded 
individual.  However, the Veteran did not claim that this 
event was a stressor.  The JSRRC noted that it was unable to 
do additional research without more specific information 
about the Veteran's claimed stressors.    

The Board observes that in his February 2007 correspondence, 
the Veteran claimed that he was attached to "several 
different infantry units", including the 9th Infantry 
Division, while he was in Vietnam, and that he experienced 
firefights, rocket attacks, and ambushes while he was 
attached to these units.  However, the Veteran did not 
identify any specific stressful events, stating that he was 
unable to remember the people, places, and specific incidents 
that occurred during this time.  Insofar as the Veteran was 
unable to provide any details about these claimed stressors, 
they are incapable of corroboration.

Insofar as the evidence does not show that the Veteran was in 
combat and his claimed stressors were not corroborated, 
service connection for PTSD must be denied.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


